DETAILED ACTION
In Applicant’s Response filed 8/26/21, Applicant has amended claims 1-2, 4 and 6; and amended the specification. Currently, claims 1-7 are pending (claims 3-7 were previously withdrawn). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
 
Specification
The amendment filed 8/26/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
There is no support in the original specification, drawings or claims for the disclosure added to the specification which recites that the first elastomer “extends spirally from the end through the lateral side, the sole, and the arch in order” or “extends spirally from the end, wraps over a cuboid bone A of a wearer 30, extends through the lateral side 114, the sole 111, and the arch 113 in order”. Instead, the original specification discloses that “The first elastomer 18 spirally extends along the substrate 17, and passes through the20 arch 113 of the foot portion 11” (specification page 5) but does not disclose a spiral configuration from the end through the lateral side, the sole, and the arch in order or that it extends spirally from the end, wraps over a cuboid bone A of a wearer 30, extends through the lateral side 114, the sole 111, and the arch 113 in order. Thus, these amendments to the specification are not supported by the original disclosure and constitute new matter.
There is no support in the original specification, drawings, or claims for the amendments to the specification which relate to a “surrounding and fettering part”. The original specification discloses that the first elastomer surrounds and fetters the shank portion (pages 6 and 9 of the specification); and/or the thigh portion (page 7 of the specification); and/or intersects with a second elastomer to surround and fetter where the pelvis and waist meet (page 8 of specification), but there is no disclosure of the first elastomer having a surrounding and fettering “part” as described in the present amendments to the specification.  Thus, these amendments to the specification are not supported by the original disclosure and constitute new matter.
There is no support in the original specification, drawings, or claims for the amendments to the specification which recite “lifting” the wearer’s medial arch. The specification discloses .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the original specification, drawings or claims for the new limitation in claim 1 which recites that the first elastomer “extends spirally from the end through the along the substrate 17, and passes through the20 arch 113 of the foot portion 11” (specification page 5) but does not disclose a spiral configuration from the end through the lateral side, the sole, and the arch in order. Thus, the amendment to claim 1 is not supported by the original disclosure and constitutes new matter.
There is no support in the original specification, drawings, or claims for the new limitation in claim 1 which recites “a surrounding and fettering part located away from the end and configured for fettering the wearer, so that the first elastomer is configured to provide a stretching and pressing force on the wearer’s medial arch, pulling and lifting the wearer’s medial arch” or the limitation in claim 2 which relates to “the surrounding and fettering part”. The original specification discloses that the first elastomer surrounds and fetters the shank portion (pages 6 and 9 of the specification); and/or the thigh portion (page 7 of the specification); and/or intersects with a second elastomer to surround and fetter where the pelvis and waist meet (page 8 of specification), but there is no disclosure of the first elastomer having a surrounding and fettering “part” as described in the present amendments. Additionally, the specification discloses pulling the medial arch (specification page 9) but does not also disclose “lifting” of the arch. Thus, these amendments to claim 1 are not supported by the original disclosure and constitute new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (US 2007/0049857).
With respect to claim 1, Quinn discloses a flat foot orthosis (ankle support/brace 10 shown in figs 1-6; support 10 is shown applied to a user’s flat foot in fig 1 and thus is interpreted as being a “flat foot orthosis”) configured for correcting a flat foot (the ankle brace is used to support an ankle bone and ankle joint as described i.e. in para [0009] and thus “corrects” the foot which, as shown in fig 1, is positioned such that it is “flat” when using the brace) the orthosis comprising:
two bodies (first portion/boot-like member 11 and strap segments 26/27 are interpreted as being two bodies), each one of the two bodies having a wearing space disposed inside the body (boot-like member 11 is a body configured to embrace and encircle the ankle – para [0026]; figs 1-2; the wearing space is the interior where the foot and ankle are located; interior is also shown in figs 3-4; strap segments 26/27 are configured such that an interior 
a foot portion (portion of boot-like member 11 that encircles the user’s foot during use as shown in figs 1-2) having a sole located on a bottom of the foot portion (bottom portion 14 defines the bottom surface of the support as shown in fig 4 and thus is interpreted as being a “sole”); an instep located on a top of the foot portion (front portion 16 located at a position that is expected to cover the instep of a patient during use as shown in fig 4); an arch located on one of two horizontal sides of the foot portion (right and left sides 12 and 13 – para [0026]; fig 4; the side of member 11 that is located on the medial side of the foot during use is interpreted as being an “arch” since this side of the support is positioned at the medial arch of the user’s foot), facing the other one of the two bodies (the sides 12 and 13 of member 11 face the strap segments 26/27 as shown in fig 4), and connected to the sole and the instep (sides 12 and 13 are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4); and
a lateral side located on the other one of the two horizontal sides of the foot portion, and connected to the sole and the instep (one of the sides 12/13 will be located on the lateral side of the foot during use of the support; the sides 12 and 13 are located on opposing horizontal sides of the member 11 as shown in fig 4 and are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4);
an ankle portion connected to the foot portion (member 11 includes an upper portion configured to embrace and encircle the ankle – para [0026]; figs 1-2; the portions that encircle the foot and ankle are integrally connected as shown in figs 1-2); 

a substrate surrounding the wearing space, and extending from the foot portion to the shank portion through the ankle portion (the boot-like member 11 has a body that defines the interior space where the foot/ankle are located during use and the body is formed from “a one-piece material”– para [0026] lines 10-12; a “substrate” is a surface or material and, thus, the material forming member 11 is interpreted as being a “substrate”); and
a first elastomer being a single strip and disposed adjacent to the substrate (straps 26/27 are formed from elastic material – para [0030] lines 5-6; and are disposed adjacent to the material of member 11 as shown in figs 1-4; each strap is a single strip as shown i.e. in fig 4), surrounding the wearing space (as shown in figs 1-6), having an end located on the instep of the foot portion and configured for placement at a cuboid bone of a wearer (as shown in figs 2 and 3 ends 26a and 27a are located at a position which is expected to correspond to the instep of the foot at the cuboid bone during use) extending spirally from the end through the lateral side, the sole, and the arch in order, configured for wrapping over a navicular bone of the wearer, and configured for extending through the ankle portion at a talus bone of the wearer toward the shank portion (as shown in figs 1-2 the straps 26/27 wrap about the foot and ankle during use and, specifically, extend over the areas expected to be located at the lateral side, sole, arch, navicular bone, a talus bone and shin/calf of the wearer during use; the wrapped configuration of the straps is interpreted to involve the straps extending “spirally” about the 
	
With respect to claim 2, Quinn discloses the invention as claimed (see rejection of claim 1) and also discloses that the surrounding and fettering part of the first elastomer of each one of the two bodies surrounds and fetters the shank portion of the respective body because as shown in figures 1-2, the straps 26/27, which are formed of elastic material (para [0030] lines 5-6) wrap about member 11 at the area where binding 18 is located (as shown i.e. in fig 3) which is interpreted as being a “shank” portion because binding 18 is located at a position which is expected to contact the area directly above the ankle at the shin/calf during use and as shown in figs 1-3.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/26/2021 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 11-18 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 12-14 that the amendments to the claims are found in the drawings and specification as originally filed, but for at least the reasons provided in the claim rejections under 35 USC 112 (see above), the Office respectfully disagrees. Therefore, the claims have been rejected under 35 USC 112 and the specification has been objected to for adding new matter to the disclosure.
	The Office has also noted Applicant’s arguments on page 15 that Quinn does not extend spirally as it forms an endless circle. The Office respectfully disagrees because the wrapped configuration of the straps is interpreted to involve the straps extending “spirally” about the foot/ankle because the straps wind around the foot/ankle.
	The Office has also noted Applicant’s argument on page 15 that Quinn does not disclose a surrounding and fettering part or how such a part works with the end of the first elastomer. The Office respectfully disagrees for at least the reasons provided in the claim rejections above where this new limitation has been addressed as being disclosed by Quinn.
The Office has also noted Applicant’s argument on pages 15-16 wherein Applicant has argued that Quinn can only provide a straight restricting force instead of a torsional corrective force to avoid excessive movement of an injured ankle. Applicant has further argued that 
Therefore for at least the reasons provided above, the Office maintains that Quinn discloses the invention as recited in claim 1.
The Office has also noted Applicant’s arguments on page 17 regarding claim 2 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that Quinn discloses the invention as recited in claim 2.

Conclusion
IIDA (US 2016/0206462); GRUNDEN ET AL (US 2012/0238929); SALLOUM (US 2019/0192329); THOR ET AL (US 2018/0333285); HALLBRECHT (US 2018/0021199); TSUCHIYA ET AL (US 2017/0079847); SUMMIT ET AL (US 2015/0374529) (see para [0037]); VOGELBACH (US 4844058); and THUM (EP 0159679A2) each disclose a foot orthosis that includes features that are pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAITLIN A CARREIRO/Examiner, Art Unit 3786